Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
       Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 17 and 18, the present invention from the present application discloses a terminal and method in which “in a case where a predetermined operation performed on the notification by the user is accepted, displaying the warning screen over a screen of an application displayed on the terminal” which is allowable in combination with the other claimed limitations
The closest prior art such as Suzuki (US P. No. 2014/0233967) and Nishimura (US P. No. 2013/0088740), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Suzuki (US P. No. 2014/0233967) discloses in an either case where setting operation of the image forming condition is performed in the image forming apparatus or the information processing apparatus, when prohibition is performed, in the case of displaying the setting screen in which reduced printing is prohibited, a reason for prohibiting reduced printing is preferably informed for understanding of a user by displaying a message or the like that reduced printing is restricted since the toner cartridge is a non-genuine product. In the case of prohibiting reduction less than the predetermined reduction rate, it is preferable to inform by displaying a message or the like that the reduction rate is restricted since the toner cartridge is a non-genuine product. And the control portion or the printer driver displays a setting screen in which prohibition is performed or a setting screen in which prohibition is not performed according to the previous setting.
Nishimura (US P. No. 2013/0088740) discloses on the print condition input screen, a setting item concerning addition of specific image information is hidden or displayed in gray-out, thereby prohibiting selection and input, however, the setting item may be kept displayed, and when a user attempts to select or input such a displayed item, a message requesting use of, genuine supplies may be displayed so as not to allow selection and input of the displayed item.
Ogawa (US P. No. 2020/0301635) discloses if the CPU determines that the set print condition is not executable, the CPU displays on a display screen of the personal computer a message indicating that the set print condition is not executable. If the prohibition determination instruction reception module receives the prohibition determination instruction, the display 


	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 24, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672